IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2288 Disciplinary Docket No. 3
                                         :
MICHAEL THOMAS REYNOLDS                  :   Board File No. C1-16-494
                                         :
                                         :   (Supreme Court of Arizona,
                                         :   PDJ-2016-9020)
                                         :
                                         :   Attorney Registration No. 73708
                                         :
                                         :   (Out of State)
                                         :




                                       ORDER


PER CURIAM


       AND NOW, this 11th day of October, 2016, having failed to reply to this Court’s

directive of August 25, 2016, to provide reasons against the imposition of reciprocal

discipline, Michael Thomas Reynolds is suspended from the practice of law for two

years in this Commonwealth.     He is directed to comply with all the provisions of

Pa.R.D.E. 217.